DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2-20-19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claim1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art taken alone or in combination fails to anticipate or fairly suggest the limitations of the claims, in such a manner that a rejection would be proper.  The prior art fails to teach a combination of all the claimed features as presented in independent claims 1 and 12.

Specifically regarding claim 1, Sakamoto (US20110031847) teaches the state of the art of a vibration wave motor.
But, Sakamoto fails to explicitly teach a combination of all the claimed features including a first guide member and a second guide member that guide the vibrator and the friction member so as to allow relative movement of the vibrator and the friction member; and wherein the friction member and the first guide member are fixed to the hold member with the fixing member, as claimed.

Specifically regarding claim 12, Sakamoto (US20110031847) teaches the state of the art of a lens driving device comprising a vibration wave motor.
But, Sakamoto fails to explicitly teach a combination of all the claimed features including a first guide member and a second guide member that guide the vibrator and the friction member so as to allow relative movement of the vibrator and the friction member; and wherein the friction member and the first guide member are fixed to the hold member with the fixing member, as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH P MARTINEZ whose telephone number is 571-272-2335.  The examiner can normally be reached on Monday-Thursday 8am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph P Martinez/           Primary Examiner, Art Unit 2872                                                                                                                                                                                             	5-22-21